      Case 7:19-cr-00522 Document 66 Filed on 05/30/19 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  McALLEN DIVISION

UNITED STATES OF AMERICA                                 §
                                                         §
VS.                                                      §      Criminal No. 7:19-cr-00522-1
                                                         §
RICARDO QUINTANILLA, et. al.                             §

                     UNOPPOSED MOTION TO TRAVEL OUTSIDE
                       OF THE SOUTHERN DISTRICT OF TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, RICARDO QUINTANILLA, Defendant in the above entitled and

numbered cause, and requests the Court’s permission to travel outside of the Southern District of

Texas, McAllen Division and for good cause shows the following:

                                                   I.

       Defendant is currently restricted to travel throughout the Southern District. D e f e n d a n t ’ s

d au g h t e r is a g ra dua tin g se nior a t W e sla co E as t High Sc hool and a member of

the school band. The band is taking a senior trip to Disney World in Orlando,

F l o r i d a. Defendant respectfully requests permission to travel to Orlando on Wednesday, June

9th, 2019, through Saturday, June 15th, 2019, to accompany his daughter as a chaperone along

with several other parents.

                                                   II.

       WHEREFORE PREMISES CONSIDERED, Defendant respectfully prays that this Court

grant him these days to travel outside the Southern District of Texas McAllen Division as

requested.
       Case 7:19-cr-00522 Document 66 Filed on 05/30/19 in TXSD Page 2 of 2




                                              Respectfully submitted,

                                              PENA GARCIA, PLLC
                                              3900 N. 10TH ST STE 1050
                                              McALLEN, TEXAS 78501
                                              Telephone: (956) 948-2221
                                              Facsimile: (888) 422-6821
                                              Email: jpena@pgglex.com

                                              By: /s/ Jaime Peña
                                              JAIME PEÑA
                                              State Bar No. 90001988



                              CERTIFCATE OF CONFERENCE

This is to certify that prior to the filing of the foregoing motion that the undersigned defense
counsel conferred with Assistant United States Attorney in regard to this motion. The Government
indicated that it is not opposed to the motion.

                                              /s/ Jaime Peña
                                              JAIME PENA


                                 CERTIFICATE OF SERVICE

         I, Jaime Peña, hereby certify that a copy of the above and foregoing Motion has been
 electronically delivered to the Assistant United States Attorney, United States Attorney’s Office,
 1701 West Business Highway 83, McAllen, Texas on this 30th day of May, 2019.

                                              /s/ Jaime Peña
                                              JAIME PENA
